internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr date date in re p sub sub sub sub sub sub corp a t1 t2 t3 country x business a plr-141260-01 business b business c business d r s t u this is in response to your letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august september october and date the facts submitted for consideration are substantially as set forth below p is a widely held and publicly traded domestic_corporation and is the common parent of an affiliated_group_of_corporations sub is a wholly-owned domestic subsidiary of p and is engaged in business a sub is a wholly-owned domestic subsidiary of sub and engaged in business b sub has outstanding solely common_stock t1 is a wholly-owned country x corporation of sub and is engaged in business c sub is a wholly owned domestic subsidiary of sub and is engaged in business c sub has outstanding solely common_stock sub is a domestic_corporation and is owned percent by sub and percent by sub sub has outstanding solely common_stock sub is engaged in business c t2 is a country x corporation that is a partner in a partnership engaged in business c partnership t2 has outstanding common and preferred_stock all of which is owned by p t3 is a country x corporation that is a partner in a partnership t3 has outstanding r shares of common_stock s of which is owned by p and t of which is owned by t1 and u shares of preferred_stock all of which are owned by p plr-141260-01 corp a is a widely held and publicly traded domestic_corporation that is engaged in business d corp a has outstanding solely common_stock sub is a wholly owned domestic subsidiary of corp a sub has outstanding solely common_stock sub is a wholly owned domestic subsidiary of sub sub has outstanding solely common_stock for what have been represented to be valid business reasons the following transaction is proposed i sub will merge with and into sub with sub surviving as a result of the merger sub will become a wholly-owned subsidiary of p and sub will become a wholly-owned subsidiary of sub ii p will acquire corp a in a reverse_triangular_merger in which a newly formed subsidiary of p will merge into corp a and corp a will be the surviving entity in exchange for their stock in corp a the shareholders of corp a will receive stock in p p will contribute all of its corp a shares to sub iii sub will transfer all of the shares it holds in sub to corp a in constructive exchange for corp a shares iv corp a will transfer all of the shares it holds in sub to sub in construction exchange for sub shares v sub will contribute all of the shares it holds in sub to sub in constructive exchange for sub shares vi t2 and t3 will convert all of their outstanding preferred_stock into common_stock vii p will transfer all of the stock it owns in t2 and t3 to sub in constructive exchange for sub shares viii sub will transfer all of the stock it owns in t2 t3 and sub to corp a in constructive exchange for corp a shares ix corp a will transfer all of the stock it owns into t2 t3 and sub to sub in constructive exchange for sub shares x sub will transfer all of the stock it owns in t2 t3 and sub to sub in constructive exchange for sub shares xi sub will contribute all of the stock it owns in t2 t3 and sub to sub in plr-141260-01 constructive exchange for sub shares xii sub will transfer all of the stock it owns in t2 and t3 to sub in constructive exchange for sub shares xiii sub will transfer all of the stock it owns in t2 and t3 to t1 in exchange for new previously unissued class b common shares of t1 xiv t1 t2 and t3 targets will be amalgamated under the provisions of the relevant country x corporate law the amalgamation will result in the combination of t1 t2 and t3 into one country x corporation newco that will be a contribution of the former corporations such that all of the property except amounts receivable from another former corporation or shares of the capital stock of another former corporation of the former corporations immediately before the amalgamation will become property of newco by virtue of the amalgamation all of the liabilities except amounts payable to another former corporation of the former corporations immediately before the amalgamation will become liabilities of newco by virtue of the amalgamation the shares of the capital stock of t2 and t3 owned by t1 will be canceled in connection with the proposed transfers set forth in steps vii through xii taxpayer represents as follows a no stock_or_securities will be issued for services rendered to or for the benefit of sub sub sub sub sub or corp a the transferees in the transfers and no stock_or_securities will be issued for indebtedness of the transferors b c d e the transfers were not the result of the solicitation by a promoter broker or investment house none of p sub sub sub sub or corp a the transferors will retain any rights in the t2 stock the t3 stock or the sub stock transferred the transferred stock no liabilities of the transferors will be assumed by the transferees in the transaction except for indebtedness arising in the ordinary course of business and not amounting to a security there is no indebtedness between sub and p corp a and sub sub and corp a sub and sub sub and sub or sub and sub and no indebtedness will be created in favor of any of plr-141260-01 the transferors as a result of the transfers f g h i j k l m the transfers will occur under a plan agreed upon before the transfers in which the rights of the parties are defined there is no plan or intention on the part of the transferees to redeem or otherwise reacquire any stock or indebtedness issued in the exchanges taking into account any issuance of additional shares of the transferees’ stock any issuance of stock for services the exercise of any stock_rights warrants or subscriptions of the transferees public offering of a transferees’ stock and the sale exchange transfer by gift or other_disposition of any stock received from the transferees each transferor will be in control of its respective transferee within the meaning of sec_368of the internal_revenue_code immediately after the transaction the transferees will remain in existence and use the property transferred to each as described above there is no plan or intention by any transferee to dispose_of the transferred property other than in the normal course of business operations except as described above each of the parties to the exchanges will pay its own expenses if any incurred in the exchanges none of the transferees will be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations none of the transferors is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchanges were not used to satisfy the indebtedness of such debtor n none of the transferees will be a personal_service_corporation within the meaning of sec_269a in connection with the proposed transaction set forth in steps xiii and xiv the taxpayer represents as follows a the fair_market_value of the newco stock and other consideration received by sub will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b there is no plan or intention for sub to sell or otherwise dispose_of any plr-141260-01 of the shares of newco c d e f g h i j k l newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each target immediately prior to the transaction for purposes of this representation amount_paid by a target to dissenters amounts paid_by a target to shareholder who receive cash or other_property amounts used by a target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by a target immediately preceding the transfer will be included as assets of the target held immediately prior to the transaction after the transaction sub will be in control of newco within the meaning of sec_368 newco has no plan or intention to reacquire any of its stock issued in the transaction newco has no plan or intention to sell or otherwise dispose_of any of the assets of a target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of a target assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by the target in the ordinary course of business and are associated with the assets transferred following the transaction newco will continue the historic_business of the targets or use a significant portion of each target’s historic_business_assets in a business at the time of the transaction newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect sub 2's acquisition or retention of control of newco as defined in sec_368 newco each target and sub will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between newco and the targets or between the targets that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv plr-141260-01 m n the fair_market_value of the assets of a target transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of a target transferred to newco will equal or exceed the sum of the liabilities to be assumed by newco plus the amount of liabilities if any to which the transferred assets are subject in each instance o none of the targets is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 additional representations have been made by the taxpayer with respect to the proposed transaction as follows a b c d e neither t1 t2 nor t3 is a passive_foreign_investment_company pfic as defined in sec_1297 t1 t2 and t3 will each be a controlled_foreign_corporations cfc within the meaning of sec_957 immediately before the transaction and newco will be a cfc immediately after the transaction sub will be a sec_1248 shareholder of t1 t2 and t3 before the amalgamation and sub will be a sec_1248 shareholder of newco the acquiring foreign_corporation after the amalgamation the notice requirements of sec_1_367_b_-1 will be met with respect to the proposed transaction p will comply with sec_1_367_b_-4 rules for subsequent exchanges when and where applicable based solely on the information submitted and on the representations set forth above we rule as follows with respect to the stock transfers in steps vii through xii for federal_income_tax purposes the transfer of the t2 and t3 stock by p to sub will be treated as if p had transferred the t2 and t3 stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by p on the transfer of t2 and t3 to sub solely in exchange for sub stock sec_351 no gain_or_loss will be recognized by sub upon the receipt of t2 and t3 plr-141260-01 stock sec_1032 the basis of the t2 and t3 stock to be received by sub will be the same as the basis of such stock in the hands of p immediately prior to the above transfer sec_362 the basis of the sub stock received by p will be the same as the basis of the t2 and t3 stock immediately before the transfer sec_358 the holding_period of the t2 and t3 stock to be received by sub from p will include the period during which p held such stock sec_1223 for federal_income_tax purposes the transfer of the t2 t3 and sub stock by sub to corp a will be treated as if sub had transferred the t2 t3 and sub stock to corp a in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by sub on the transfer of the t2 t3 and sub stock to corp a solely in exchange for corp a stock sec_351 no gain_or_loss will be recognized by corp a upon the receipt of t2 t3 and sub stock sec_1032 the basis of the t2 t3 and sub stock to be received by corp a will be the same as the basis of such stock in the hands of sub immediately prior to the above transfer sec_362 the basis of the corp a stock received by sub will be the same as the basis of the t2 t3 and sub stock immediately before the transfer sec_358 the holding_period of the t2 t3 and sub stock to be received by corp a from sub will include the period during which sub held such stock sec_1223 for federal_income_tax purposes the transfer of the t2 t3 and sub stock by corp a to sub will be treated as if corp a had transferred the t2 t3 and sub stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by corp a on the transfer of the t2 t3 and sub stock to sub solely in exchange for sub stock sec_351 no gain_or_loss will be recognized by sub upon the receipt of the t2 t3 plr-141260-01 and sub stock sec_1032 the basis of the t2 t3 and sub stock to be received by sub will be the same as the basis of such stock in the hands of corp a immediately prior to the above transfer sec_362 the basis of the sub stock received by corp a will be the same as the basis of the t2 t3 and sub stock immediately before the transfer sec_358 the holding_period of the t2 t3 and sub stock to be received by sub from corp a will include the period during which corp a held such stock sec_1223 for federal_income_tax purposes the transfer of the t2 t3 and sub stock by sub to sub will be treated as if sub had transferred the t2 t3 and sub stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by sub on the transfer of the t2 t3 and sub stock to sub solely in exchange for sub stock sec_351 no gain_or_loss will be recognized by sub upon the receipt of the t2 t3 and sub stock sec_1032 the basis of the t2 t3 and sub stock to be received by sub will be the same as the basis of such stock in the hands of sub immediately prior to the above transfer sec_362 the basis of the sub stock received by sub will be the same as the basis of the t2 t3 and sub stock immediately before the transfer sec_358 the holding_period of the t2 t3 and sub stock to be received by sub from sub will include the period during which p held such stock sec_1223 for federal_income_tax purposes the transfer of the t2 t3 and sub stock by sub to sub will be treated as if sub had transferred the t2 t3 and sub stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by sub on the transfer of the t2 t3 and sub stock to sub solely in exchange for sub stock sec_351 plr-141260-01 no gain_or_loss will be recognized by sub upon the receipt of the t2 t3 and sub stock sec_1032 the basis of the t2 t3 and sub stock to be received by sub will be the same as the basis of such stock in the hands of sub immediately prior to the above transfer sec_362 the basis of the sub stock received by sub will be the same as the basis of the t2 t3 and sub stock immediately before the transfer sec_358 the holding_period of the t2 t3 and sub stock to be received by sub from sub will include the period during which sub held such stock sec_1223 for federal_income_tax purposes the transfer of the t2 and t3 stock by sub to sub will be treated as if sub had transferred the t2 and t3 stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by sub on the transfer of the t2 and t3 to sub solely in exchange for sub stock sec_351 no gain_or_loss will be recognized by sub upon the receipt of the t2 and t3 stock sec_1032 the basis of the t2 and t3 stock to be received by sub will be the same as the basis of such stock in the hands of sub immediately prior to the above transfer sec_362 the basis of the sub stock received by sub will be the same as the basis of the t2 stock immediately before the transfer sec_358 the holding_period of the t2 and t3 stock to be received by sub from sub will include the period during which sub held such stock sec_1223 based solely on the information submitted and on the representations set forth above we rule as follows with respect to steps xiii and xiv for federal_income_tax purposes the amalgamation transaction described in steps xiii and xiv above will be treated as a a transfer by t1 t2 and t3 of their assets and liabilities to newco in exchange for stock of newco and b the distribution byt1 t2 and t3 of all of the plr-141260-01 newco stock to sub in exchange for all sub 2’s t1 t2 and t3 stock in three separate reorganizations each of the transfers by t1 t2 and t of substantially_all of its assets to newco in exchange for newco stock and the assumption by newco of the liabilities if any of t1 t2 and t3 followed by the distribution by t1 t2 and t3 of the newco stock to sub in complete_liquidation of t1 t2 and t3 will each constitute a reorganization within the meaning of sec_368 newco t1 t2 and t3 will each be a_party_to_a_reorganization within the meaning of sec_368 with respect its respective reorganization for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by t1 t2 and t3 immediately prior to the transactions no gain_or_loss will be recognized by t1 t2 and t3 upon the transfer of substantially_all of their assets to newco in exchange for newco stock and the assumption by newco of the t1 t2 and t3 liabilities if any sec_361 and sec_357 no gain of loss will be recognized by t1 t2 or t3 upon the distribution of newco stock to sub in exchange for t1 t2 and t3 stock sec_361 no gain of loss will be recognized by newco upon the receipt of the assets of t1 t2 and t3 in exchange for newco stock sec_1032 the basis of the assets of t1 t2 and t3 in the hands of newco will be the same as the basis of those assets in the hands of t1 t2 and t3 immediately prior to the transfer sec_362 the holding_period of the assets of t1 t2 and t3 acquired by newco will include the period during which those assets were held by t1 t2 and t3 sec_1223 no gain_or_loss will be recognized by sub upon the receipt of the newco stock in exchange for its t1 t2 and t3 stock sec_354 the basis of the shares of newco common_stock received by sub will be the same as the basis of the t1 t2 and t3 stock surrendered in exchange therefor sec_358 the holding_period of the newco stock to be received by sub will include the period during which sub held the t1 t2 and t3 stock surrendered in exchange therefor provided the t1 t2 and t3 stock was held as a capital_asset on the date of the exchange sec_1223 plr-141260-01 the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that p held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by sub the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that sub held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by corp a the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that corp a held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by sub the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that sub held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by sub the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that sub held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by sub the earnings_and_profits of t2 and t3 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever applies which were accumulated in the taxable years of that corporation after date during the period that sub held the t2 and t3 stock or was considered to hold it by reason of the application of sec_1223 while t2 and t3 were cfcs will be attributable to the t2 and t3 stock held by sub sec_1_367_b_-4 will apply to the sec_368 reorganizations involving t1 t2 and t3 no amount will be included in income under sec_367 as a result of the plr-141260-01 amalgamation of t1 t2 and t3 sec_1_367_b_-4 for the purposes of applying sec_367 or sec_1248 to subsequent exchanges the determination of the earnings_and_profits attributable to an exchanging shareholder’s stock in newco shall be computed in accordance with sec_1_367_b_-4 no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may required gain recognition notwithstanding any other provision of the code we express no opinion about the tax statement of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours debra carlisle chief branch office of the associate chief_counsel corporate
